Citation Nr: 1223038	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  07-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from March 1965 to January 1969, including a one-year tour of duty in Vietnam; he was awarded the Distinguished Flying Cross and three Air Medals.  Thereafter, he was a member of the Air Force Reserve from January 1969 to March 1971.  This was followed by his re-entry into active duty; he served on active duty from May 1971 until August 1993, when he retired. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied the appellant's claim of entitlement to service connection for hypertension secondary to diabetes mellitus.  The Board most recently remanded the case for additional development in February 2012.  The case has now been returned to the Board for appellate review.

The issue of entitlement to a disability evaluation in excess of the currently assigned 20 percent rating for the appellant's service-connected diabetes mellitus disability has been raised by the record, but that issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that increased rating issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Hypertension was not noted in service; the appellant's blood pressure reading and electrocardiogram results were normal at the time of his service separation examination.

2.  The appellant had elevated blood pressure readings in February 1997, and November 1998; a diagnosis of hypertension was rendered in January 2003.

3.  Since January 2003, the appellant's hypertension has been well-controlled; however, his hypertension has not been manifested by a diastolic pressure predominantly 100 or more, or by a systolic pressure predominantly 160 or more.

4.  There is no competent medical evidence of any nexus between the appellant's current hypertension and his active service or a service-connected disability.

5.  The competent and probative medical evidence preponderates against a finding that the appellant has hypertension that is due to any incident or event in military service, to include as proximately due to, the result of, or aggravated by, any service-connected disability, or that hypertension was manifested to a degree of ten percent or more within one year after service separation.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hypertension, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify and assist claimants in substantiating their claims for VA benefits is codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

The Veteran was provided notice in correspondence dated in August 2005, April 2006 and October 2010.  His claim was subsequently readjudicated, most recently in a June 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that an error in VA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA and retired military medical treatment records have been associated with the claims file and reviewed.  VA sought from the appellant's representative medical information the appellant sent to the representative; in January 2012, the appellant's representative stated that they had no additional documents for the appellant.  The RO also asked the appellant to supply those documents directly to the RO, but he did not submit the sought-after documents.  In November 2010, the RO obtained a medical opinion on the question of the etiology and onset date of the appellant's current hypertension; this opinion was supplemented by a March 2012 addendum.  

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, the RO asked the appellant to identify all sources of relevant treatment, but the appellant failed to respond.  The RO also obtained an etiologic opinion from a physician as directed by the September 2010 Board remand and an addendum to that opinion as directed by the February 2012 remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2010 medical opinion with an addendum dated in March 2012, was rendered by a medical professional, and the associated report with addendum reflects review of the appellant's prior medical records.  The opinion included descriptions of the history and symptoms for the claimed hypertension and demonstrated objective evaluations.  The medical reviewer was able to assess the nature, onset date, and etiology of the appellant's claimed hypertension.  

The Board finds that the November 2010 medical opinion report, including the March 2012 addendum, is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown the report was in any way incorrectly prepared or that the VA reviewer failed to address the clinical significance of the appellant's claimed condition.  As a result, the Board finds that additional development by way of another opinion or by way of an examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the rating decision, along with the November 2006 Statement of the Case (SOC) and the April 2010, June 2011 and April 2012 SSOCs explained the basis for the RO's actions, and provided him with opportunities to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to his hypertension claim has been obtained and associated with the claims file, and that he has not identified any other available pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his service connection claim, and to respond to VA notices. 

The appellant was provided with notice as to the medical evidence needed for service connection, as well as the assistance VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the service connection claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he is entitled to service connection for hypertension because he is service-connected for diabetes mellitus and this condition has caused him to develop hypertension.  The appellant maintains that his exposure to tactical herbicides in Vietnam, his service-connected diabetes mellitus and his claimed hypertension are all inextricably interconnected.  He also argues that nearly constant blood pressure checks are a far cry from the norm.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 Vet. App. 319 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Certain chronic disabilities, such as cardiovascular disease (including hypertension), may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case predates the regulatory change.  Given what appear to be substantive changes, the Board's analysis of secondary service connection in the present appeal considers the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Review of the appellant's service medical treatment records reveals that the appellant underwent a retirement examination in April 1993.  The appellant had previously undergone many physical examinations over the years, with normal findings relating to the heart and cardiovascular system in conjunction with blood pressure readings.  The April 1993 report of medical history indicates that the appellant denied any heart trouble and that he denied having any high blood pressure.  On physical examination, his blood pressure was recorded as 134/87.  He also underwent an electrocardiogram which revealed a normal variant.  The clinical assessment was that the appellant's heart and vascular system were normal.  

The appellant underwent a VA general medical examination in November 1993.  A blood pressure reading of 138/84 was recorded.  No abnormal findings relating to the appellant's cardiovascular system were recorded.

Review of the appellant's retired military treatment records dated between 1997 and 2005 reveals various blood pressure readings including one of 149/81 in February 1997, and one of 140/80 in November 1998.  The February 1997 treatment note included a statement that the appellant's previous medical history was negative for hypertension, cardiac disease and diabetes mellitus.  In August 2009, the appellant underwent a VA medical examination in connection with his claim for service connection for diabetes mellitus.  The examiner noted that the appellant had hypertension and that he had been on medication for the prior two years.  The examiner rendered a diagnosis of essential hypertension, mild and well-controlled.  The appellant also underwent a VA psychiatric examination in August 2009; the examining physician stated that the appellant's significant non-psychiatric illnesses included borderline diabetes mellitus and high blood pressure.  Review of the appellant's VA treatment records dated in 2009 also reveals that the appellant had been diagnosed with hypertension.  No diagnosis of any other cardiovascular disease is of record.

In November 2010, a VA physician reviewed the claims file.  The reviewer noted the various blood pressure readings recorded for the appellant while he was in service.  The reviewer stated that all documented blood pressure readings were normal, as was his blood pressure reading at the time of his 1993 service separation examination.  The reviewer said that the appellant's 1993 service separation electrocardiogram showed no evidence of left ventricular hypertrophy confirming that there was no demonstrable cardiac pathology present at service separation.  The reviewer further noted that the appellant had a blood pressure reading of 140/80 in November 1998, which represented the upper limits of normal.  The reviewer said that a diagnosis of hypertension was recorded in January 2003, based on a reading of 142/88 mmHg with subsequent notations that the appellant's blood pressure was well-controlled when the appellant was adhering to his prescribed treatment.  The reviewer stated that VA records indicated that the appellant's blood pressure readings were normal (130/70) when he was seen in March 2006, as well as later in 2009; the reviewer said that this confirmed that the appellant's hypertension had been well-controlled.  

Based on the review of the evidence of record, the reviewing physician rendered a diagnosis of essential hypertension.  The reviewer also stated that the appellant did not have a diagnosis of diabetes mellitus until March 2003, and that this occurred after a diagnosis of hypertension was confirmed.  The reviewer stated that the appellant's hypertension was not caused by his diabetes mellitus.  The physician stated that the appellant had experienced a weight gain from 188 pounds in 1993 to 220 pounds in 2002, with a diagnosis of obesity in 2002 based on his body mass index (BMI) of 34.5 at that time.  The physician noted that obesity is a recognized contributing factor for hypertension.  The physician further stated that there was no evidence of any worsening of the appellant's hypertension and so therefore, it was not likely that the hypertension had been aggravated.  The physician concluded that the appellant's hypertension was not caused by the diabetes mellitus, although it might be associated with the appellant's obesity which is an identified risk factor.

In an addendum dated in March 2012, the reviewing physician further stated that the appellant's claimed hypertension was less likely than not incurred in service.  The reviewer stated that the appellant had essential hypertension that was diagnosed in 2003, and that the appellant's blood pressure readings since his diagnosis confirmed that his hypertension had been well-controlled with no evidence of cardiac pathology.  The physician further stated that no evidence of cardiac pathology was shown at the time of the appellant's service separation as confirmed by the April 1993 electrocardiogram.  The physician stated that the appellant's diabetes had been diagnosed in 2006, and that he had no complications.  The reviewing physician concluded that the appellant's hypertension was less likely than not caused by the service-connected diabetes or by the treatment of the appellant's diabetes.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the appellant's hypertension and his active service.  The appellant has never contended that he had hypertension in service and the evidence of record does not demonstrate that the appellant was ever diagnosed with hypertension while he was in service.  Further, with respect to presumptive service connection, the evidence does not show that hypertension was manifested to a compensable degree within a year of the appellant's discharge from service in 1993.  The first clinical evidence in the record of a diagnosis of hypertension is in 2003, although elevated blood pressure readings were recorded in 1997 and 1998.  Accordingly, service connection is not warranted on a direct basis or a presumptive basis for the appellant's active duty.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee, 34 F.3d at 1043-1044.  In this case, the record reflects the Veteran served in the United States Air Force in the Republic of Vietnam.  Therefore, the record establishes an in-service event such that the Veteran is presumed to have been exposed to herbicides.  In fact, he has been granted service-connection for diabetes mellitus on such a presumptive basis.

If a Veteran was exposed to Agent Orange or a related herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifested to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  The regulations stipulate the diseases for which service connection could be presumed due to an association with exposure to herbicide agents.  

In March 2010, VA issued a proposed rule to amend the regulations concerning Agent Orange to establish presumptive service connection based on herbicide exposure for chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The proposed rule clarifies that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  See 75 Fed. Reg. 14,391, 14,393 (Mar. 25, 2010).  However, the term ischemic heart disease specifically does not include hypertension.  The final rule was issued in August 2010, and was effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  As hypertension is the only cardiac disorder diagnosed for the appellant, he has not been diagnosed with ischemic heart disease and thus, service connection under this theory is not warranted.

The evidence of record also does not show that it is at least as likely as not that the appellant's currently diagnosed hypertension is causally related in any way to his service-connected diabetes mellitus disability or any other service-connected disability such as posttraumatic stress disorder.  There is a competent and probative medical opinion of record which specifically states that there is no etiologic connection between the appellant's hypertension and his service-connected diabetes disability, including by way of aggravation.  The appellant's hypertension was clinically recognized prior to his diagnoses of diabetes and posttraumatic stress disorder, and logically, therefore, those later-occurring disabilities cannot be a cause of the earlier-occurring hypertension.  There is no medical opinion of record that disputes this conclusion.

Turning to the question of aggravation, the evidence of record does not show that the appellant's blood pressure has ever been manifested by diastolic pressure at predominantly 100 or more or by systolic pressure at predominantly 160 or more, as required by Diagnostic Code 7101.  38 C.F.R. § 4.104.  Nor is there a history of diastolic pressure at 100 or more that was subsequently controlled by medication.  Therefore, the Board finds that the preponderance of the competent evidence is against a finding that the appellant's hypertension had ever approximated the requirements for a 10 percent disability evaluation.  Rather, if the appellant's hypertension had been service-connected at the time of diagnosis in 2003, a noncompensable, or zero percent, evaluation would have been assigned at that time and currently.  Thus, there is no clinical evidence of record to indicate that the appellant's hypertension has increased in severity at any point up to the present time.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against an award of service connection for hypertension.  The Board has considered the appellant's statements and those of his representative asserting a nexus between his currently-diagnosed hypertension and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by the appellant that he has hypertension that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that he was diagnosed with hypertension after service and now, he does not have the expertise to state that there is an etiologic relationship between any service-connected disability, including diabetes mellitus and posttraumatic stress disorder, and any current cardiac disorder; a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant and his representative as to the etiology of his claimed hypertension, because they are not qualified to offer such opinions. 

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's hypertension by the service-connected diabetes mellitus disability, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the appellant nor his appellant has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  The same holds true for the posttraumatic stress disorder disability.  Hence, the lay assertions in this regard have no probative value.

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed hypertension is not related to his active service.  While it is apparent that the appellant does suffer from hypertension, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such condition and service.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed hypertension was incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (Both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for hypertension, to include as secondary to service-connection disability and by way of aggravation.  As a result, the evidence is insufficient to support a grant of service connection for hypertension.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for hypertension.  Because the preponderance of the evidence is against the hypertension service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for hypertension, and claimed as secondary to the service-connected disability, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


